                              Case 20-11570-LSS            Doc 265       Filed 08/03/20        Page 1 of 4



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §     Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §     (Jointly Administered)
                                                                        §
                                                                        §

                           NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON AUGUST 3, 2020 AT 12:00 P.M. (ET)


               This hearing will be held telephonically and by video. All parties wishing to appear must do so
             telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than August 3 at 8:30
             a.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link below.
              All parties that will be arguing or testifying must appear by Zoom and CourtCall. Participants on
                CourtCall should dial into the call not later than 10 minutes prior to the start of the scheduled
                                             hearing to insure a proper connection.

                 PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                           AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                          Topic: Pyxus International 20-11570-LSS
                                Time: August 3, 2020 at 12:00 PM Eastern Time (US and Canada)

                                                 Join ZoomGov Meeting
                                                      https://protect-
                      us.mimecast.com/s/_uk3C2k9P4tV1xYEFnxBTB?domain=debuscourts.zoomgov.com

                                                       Meeting ID: 160 490 5019
                                                          Password: 777714

                                                           Join by SIP
                                                   1604905019@sip.zoomgov.com




             1
               The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
             identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
             North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
             Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

             2
                 Amended items appear in bold.


26848943.1
                      Case 20-11570-LSS          Doc 265     Filed 08/03/20   Page 2 of 4



         MATTERS GOING FORWARD:

         1.    Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Entry Into the First
               Amendment to the Superpriority Secured Debtor-In-Possession Credit Agreement and
               (II) Authorizing Entry Into (A) the Receivables Assignment Agreement and (B) the
               Deposit Account Control Agreement, (III) Authorizing the Granting of Liens on Certain
               Assets of Alliance One International, LLC, (IV) Modifying the Automatic Stay and (V)
               Granting Related Relief [D.I. 230 (sealed) & D.I. 231 (redacted), 7/27/20]

               Response Deadline:                            July 31, 2020 at 4:00 p.m. (ET) [Extended
                                                             to August 3, 2020 at 9:00 a.m. (ET) for the
                                                             Official Committee of Equity Security
                                                             Holders]

               Responses Received:

               A.        Informal comments from Westchester Fire Insurance Company

               B.        Informal comments from Finacity Corporation

               Related Documents:

               C.        Order Shortening Notice Period [D.I. 234, 7/27/20]

               D.        Joinder of Ad Hoc Crossholder Group to Debtors’ Motion to Amend Debtor-in-
                         Possession Credit Agreement [D.I. 235, 7/27/20]

               E.        Notice of Hearing on Motions [D.I. 237, 7/27/20]

               F.        Notice of Filing of (I) Receivables Assignment Agreement, (II) Deposit
                         Account Control Agreement, and (III) Security Agreement [D.I. 255, 7/31/20]

               G.        Notice of Filing of First DIP Amendment [D.I. 256, 7/31/20]

         Additional Items:

               H.        Informal response from the Equity Committee

               Status:       Items A and B have been resolved through changes to the proposed form
                             of order. The Debtors are working to address the matters raised in the
                             Equity Committee’s informal response. This matter is going forward.

         2.    Debtors’ Motion for Entry of an Order Authorizing the Debtors to (A) Redact Certain
               Commercially Sensitive Information in Connection with Debtors’ Emergency Motion for
               Entry of an Order (I) Authorizing Entry Into the First Amendment to the Superpriority
               Secured Debtor-In-Possession Credit Agreement and (II) Authorizing Entry Into (A) the
               Receivables Assignment Agreement and (B) the Deposit Account Control Agreement,
               (III) Authorizing the Granting of Liens on Certain Assets of Alliance One International,
               LLC, (IV) Modifying the Automatic Stay and (V) Granting Related Relief [D.I. 232,
               7/27/20]
26848943.1

                                                         2
                    Case 20-11570-LSS           Doc 265        Filed 08/03/20   Page 3 of 4



              Response Deadline:                               July 31, 2020 at 4:00 p.m. (ET) [Extended
                                                               to August 3, 2020 at 9:00 a.m. (ET) for the
                                                               Official Committee of Equity Security
                                                               Holders]

              Responses Received:                              None to date

              Related Documents:

              A.        Order Shortening Notice Period [D.I. 234, 7/27/20]

              B.        Notice of Hearing on Motions [D.I. 237, 7/27/20]

              Status:      This matter is going forward.

         STATUS CONFERENCE:

         3.   Motion of Debtors Pursuant to Bankruptcy Rules 9023 and 9024 for Reconsideration of
              Order and Ruling Concerning the Appointment of an Official Equity Committee, or, in
              the Alternative, to Confirm the Scope of, and Set a Schedule for Confirmation
              Proceedings [D.I. 228, 7/27/20]

              Related Documents:

              A.        Order Granting Motion to Appoint Equity Committee [D.I. 196, 7/20/20]

              B.        Motion to Shorten Notice Period [D.I. 229, 7/27/20]

              C.        Joinder of Ad Hoc Crossholder Group to Debtors’ Motion for Reconsideration of
                        Order and Ruling Concerning the Appointment of an Equity Committee [D.I. 236,
                        7/27/20]

              D.        Notice of Appointment of Committee of Equity Security Holders [D.I. 243,
                        7/28/20]

              E.        Joinder of Wilmington Trust, National Association to Debtors’ Motion for
                        Reconsideration of Order and Ruling Concerning the Appointment of an Equity
                        Committee [D.I. 245, 7/29/20]

              Status:      This matter is going forward as a status conference solely with respect to the
                           Debtors’ request to confirm the scope of, and set a schedule for, confirmation
                           proceedings.

                                            [Remainder of Page Intentionally Blank]




26848943.1

                                                           3
                      Case 20-11570-LSS   Doc 265       Filed 08/03/20   Page 4 of 4



         Dated:   August 3, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Kara Hammond Coyle
                                          Pauline K. Morgan (No. 3650)
                                          Kara Hammond Coyle (No. 4410)
                                          Tara C. Pakrouh (No. 6192)
                                          Jordan E. Sazant (No. 6515)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone:    (302) 571-6600
                                          Facsimile:    (302) 571-1253
                                          Email:        pmorgan@ycst.com
                                                        kcoyle@ycst.com
                                                        tpakrouh@ycst.com
                                                        jsazant@ycst.com

                                          - and -

                                          SIMPSON THACHER & BARTLETT LLP

                                          Sandeep Qusba (admitted pro hac vice)
                                          Michael H. Torkin (admitted pro hac vice)
                                          Kathrine A. McLendon (admitted pro hac vice)
                                          Nicholas E. Baker (admitted pro hac vice)
                                          Daniel L. Biller (admitted pro hac vice)
                                          Jamie J. Fell (admitted pro hac vice)
                                          425 Lexington Avenue
                                          New York, New York 10017
                                          Telephone:      (212) 455-2000
                                          Facsimile:      (212) 455-2502

                                          Counsel to the Debtors and Debtors in Possession




26848943.1

                                                    4
